DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant's election with traverse of Species A/Group I in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is moot and should be withdrawn since all claims read on the elected Group/Species.  This is not found persuasive because applicant has elected patentably distinct species disclosed and Group I, and thus future prosecution would require future amendments to belong to the elected Species/Group or would be required to be withdrawn from examination.
The requirement is still deemed proper and is therefore made FINAL.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1 and 7, “adjustable control unit “ in claim 10 and “voltage control unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Since no structure is provided in the specification, both recitations are interpreted as generic “controller”s as are known in the art.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “control unit” in claim 1 and 7, “adjustable control unit “ in claim 10 and “voltage control unit” in claim 16” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected based on their dependency from a claim that has been rejected.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6-8, 11-12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebich US 9,376,212 B2 in view of Klimpel US 10392122 B2 and Lu US 20150266353 A1.
Re claim 1, Liebich teach in an aircraft having a pressurized cabin (figs) with a rear pressure bulkhead (annotated fig, 78) and an unpressurized compartment (60) behind said rear pressure bulkhead, an air conditioning system (col 7 line 29“galleys”) for retroactive installation into said aircraft,; fluid couplings (annotated fig) mounted through said rear pressure bulkhead; tubing that interconnects said cooler module in said pressurized cabin to said fluid couplings and interconnects said heat exchanger in said unpressurized compartment to said fluid coupling (fig 3 noting conduits transporting fluid are the tubing).  

Liebich fail to explicitly teach details of the heat exchanger.
Klimpel teach a heat exchanger (240) mounted in said unpressurized compartment (fig 2) to provide an exhaust system.
When combined, Liebich , as modified, teach tubing that interconnects said cooler module in said pressurized cabin to said fluid couplings and interconnects said heat exchanger in said unpressurized compartment to said fluid coupling (noting tubing 215, 210, 218 is adding to tubing of primary reference in the instant combination), therein enabling fluid flow between said cooler module and said heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Klimpel in the Liebich invention in order to advantageously allow for increased fuel efficiency during operation (para 5).
 
Liebich , as modified, fail to explicitly teach details of the galley.
Lu teach said system comprising: a cooler module containing a condenser, an evaporator and a compressor, wherein said cooler module is contained within a portable housing that can be carried into, and out of, said pressurized cabin as a unit and a control unit for controlling said cooler module (para 9, figs , para 10, fig 9) to provide a galley cooling system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.
 
For clarity, the recitation “…for retroactive installation into said aircraft …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
The recitation of “for retroactive installation into said aircraft”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

    PNG
    media_image1.png
    565
    962
    media_image1.png
    Greyscale



Re claim 2, Lu teach said cooler module contains at least one blower for moving air across said evaporator within said pressurized cabin (para 9) to provide a galley cooling system as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.

Re claim 4, Klimpel teach  at least one alternate blower (250) for selectively moving air across said heat exchanger within said unpressurized compartment to provide an exhaust system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fan as taught by Klimpel in the Liebich invention in order to advantageously allow for increased fuel efficiency during operation (para 5).
Re claim 6, Liebich teach an air conditioning system  (col 7 line 29“galleys”) for use in an aircraft having a pressurized cabin (figs), an unpressurized compartment, and a bulkhead (annotated fig, 78) between said pressurized cabin and said unpressurized compartment, said system comprising: a cooler module (col 7 line 29“galleys”) encased within a portable housing, and said portable housing is placed in said pressurized cabin;    fluid couplings (annotated fig ) extending through said bulkhead. 
Liebich fail to explicitly teach details of the heat exchanger.
Klimpel teach a heat exchanger (240) in said unpressurized compartment (fig 2) to provide an exhaust system.
When combined, Liebich , as modified, teach interconnecting said cooler module in said pressurized cabin to said heat exchanger in said unpressurized compartments with tubes, wherein said tubes connect to said fluid couplings (noting Klimpel  teach tubing 215, 210, 218 is adding to tubing of primary reference in the instant combination), therein enabling fluid flow between said cooler module and said heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Klimpel in the Liebich invention in order to advantageously allow for increased fuel efficiency during operation (para 5).
Liebich, as modified, fail to explicitly teach details of the galley.
Lu teach said system comprising: a cooler module that contains a condenser, an evaporator and a compressor, wherein said cooler module is encased within a portable housing, and said portable housing is placed in said pressurized cabin (para 9, figs , para 10, fig 9) to provide a galley cooling system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.
 




    PNG
    media_image1.png
    565
    962
    media_image1.png
    Greyscale





Re claim 7, Lu teach a control unit in said aircraft for controlling said cooler module (para 9, figs , para 10, fig 9) to provide a galley cooling system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.
 Re claim 8, Lu teach at least one blower in said cooler module for moving air across said evaporator within said pressurized cabin (para 9) to provide a galley cooling system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.

Re claim 11, Klimpel teach a blower in said unpressurized compartment to selectively move air across said heat exchanger (250) to provide an exhaust system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fan as taught by Klimpel in the Liebich, as modified, invention in order to advantageously allow for increased fuel efficiency during operation (para 5).
Re claim 12, Liebich teach a vent (61) in said unpressurized compartment of said aircraft (col 7 lines 55-60).  

Re claim 14, Liebich teach in a vehicle having a first compartment and a second compartment (annotated fig) that are separated by a barrier (annotated fig), an air conditioning system (col 7 line 29 “galleys”) for retroactive installation into said vehicle, said system comprising: a cooler module containing a condenser, an evaporator and a compressor, wherein said cooler module is contained within a portable housing that can be carried into, and out of, said first compartment as a unit; a heat exchanger mounted in said second compartment; fluid couplings mounted through said barrier; and tubing that interconnects said cooler module in said first compartment to said fluid couplings and interconnects said heat exchanger in said second compartment to said fluid coupling, therein enabling fluid flow between said cooler module and said heat exchanger
For clarity, the recitation “…for retroactive installation into said vehicle…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.



    PNG
    media_image2.png
    618
    1027
    media_image2.png
    Greyscale

 
 
Re claim 15, Lu teach said cooler module contains at least one blower for moving air across said evaporator within said first compartment  (para 9) to provide a galley cooling system as is known in the art
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the galley as taught by Lu in the Liebich, as modified, invention in order to advantageously allow for a portable food cooling device in an aircraft.

Re claim 17, Klimpel teach  at least one alternate blower (250) for selectively moving air across said heat exchanger within said second compartment to provide an exhaust system.
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fan as taught by Klimpel in the Liebich invention in order to advantageously allow for increased fuel efficiency during operation (para 5).


 
Claim(s) 3, 9, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebich US 9,376,212 B2 in view of Klimpel US 10392122 B2 and Lu US 20150266353 A1 further in view of BOODAGHIANS WO 2013136286 A2.
Re claim 3, Liebich, as modified, fail to explicitly teach power management.
BOODAGHIANS teach said cooler module has an adjustable operating voltage and said cooler module includes a voltage control unit for selectively adjusting said operating voltage (para 38) to allow systems to operate at different loads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include power management as taught by BOODAGHIANS in the Liebich, as modified, invention in order to advantageously allow for a power management system control for galleys to improve fuel efficiency and power management by providing innovative ways to power these components and distribute loads.
Re claim 9, Liebich, as modified, fail to explicitly teach power management.
BOODAGHIANS teach said aircraft has a first operating voltage and said cooler module operates at said first operating voltage (para 38) to allow systems to operate at different loads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include power management as taught by BOODAGHIANS in the Liebich, as modified, invention in order to advantageously allow for a power management system control for galleys to improve fuel efficiency and power management by providing innovative ways to power these components and distribute loads.
Re claim 10, Liebich, as modified, fail to explicitly teach power management.
BOODAGHIANS teach said cooler module has an adjustable control unit that can be selectively adjusted to said first operating voltage (para 38) to allow systems to operate at different loads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include power management as taught by BOODAGHIANS in the Liebich, as modified, invention in order to advantageously allow for a power management system control for galleys to improve fuel efficiency and power management by providing innovative ways to power these components and distribute loads.

Re claim 16, Liebich, as modified, fail to explicitly teach power management.
BOODAGHIANS teach said cooler module has an adjustable operating voltage and said cooler module includes a voltage control unit for selectively adjusting said operating voltage (para 38) to allow systems to operate at different loads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include power management as taught by BOODAGHIANS in the Liebich, as modified, invention in order to advantageously allow for a power management system control for galleys to improve fuel efficiency and power management by providing innovative ways to power these components and distribute loads.


 


Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liebich US 9,376,212 B2 in view of Klimpel US 10392122 B2 and Lu US 20150266353 A1 further in view of Schiff US 9617005 B1.
Re claim 5, Liebich, as modified, fail to explicitly teach details of the power plug.
Schiff teach a power plug receptacle that is electrically coupled to said cooler module, wherein said power plug receptacle can receive electrical power from a source outside of said aircraft (fig 2, col 4 lines 1-5) to provide a connection to an external power source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power plug as taught by Schiff in the Liebich, as modified, invention in order to advantageously allow for a variable power air conditioner system that can be operated at reduced current levels from conventional 120-volt power outlets .
Re claim 13, Liebich, as modified, fail to explicitly teach details of the power plug.
Schiff teach a power plug receptacle to said aircraft that is electrically coupled to said cooler module, wherein said power plug receptacle can receive electrical power from a source outside of said aircraft (fig 2, col 4 lines 1-5) to provide a connection to an external power source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power plug as taught by Schiff in the Liebich, as modified, invention in order to advantageously allow for a variable power air conditioner system that can be operated at reduced current levels from conventional 120-volt power outlets .

Re claim 18, Liebich, as modified, fail to explicitly teach details of the power plug.
Schiff teach a power plug receptacle that is electrically coupled to said cooler module, wherein said power plug receptacle can receive electrical power from a source outside of said vehicle (fig 2, col 4 lines 1-5) to provide a connection to an external power source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power plug as taught by Schiff in the Liebich, as modified, invention in order to advantageously allow for a variable power air conditioner system that can be operated at reduced current levels from conventional 120-volt power outlets .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0386452 Al, US 4430867 A but teach away from fluid couplings going through bulkheads, US 20210071545 A1, US 20200284191 A1, US 20040103600 A1, Herweg US 3583658 A, US 2251960 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763